I concur in the result. I do so with some misgivings, on account of the fact that heretofore grocery stores have never been considered as coming within the workmen's compensation laws. But I am not able to say that the grocery department involved in the case at bar, which contained a power-driven coffee grinder, was not, under the statute as it was at the time of the accident herein, a room where "power-driven machinery is employed". Sunshine Food Stores v. Moorehead, 153 Okla. 301, 5 P.2d 1066; Eckhardt v. Jones' Market, 105 Or. 204, 209 P. 470. I doubt very seriously that the workman in this case was entitled to compensation by reason of the fact that he was virtually an employee in the meat department of the store. That department was separate. He was in there occasionally. But he was a volunteer. He was not injured therein. Unless the policy of the statutes is to the *Page 76 
contrary — which it has not been heretofore — I do not believe that the mere fact that an employee in a grocery department occasionally goes into a meat department, which is separate from the grocery department, should by reason of that fact alone be entitled to compensation. He could at most be considered a part-time employee in the meat department, and if he were injured therein, then, perchance, and not otherwise, should he be able to recover compensation by reason of having been permitted to go into that department, under the holding of Lunday v. Department of Industries, 200 Wash. 620, 94 P.2d 744; Leslie v. City of Casper, 42 Wyo. 44, 288 P. 15. I can readily see the difficulty of the Workmen's Compensation Department even under that holding in arriving at a just determination as to what contributions should be made to the compensation fund. The statutes should be clarified.